 In the Matterof NEO-GRAVURE COMPANY OF CHICAGOandCHICAGOPAPER HANDLERS' UNION, LOCAL NO. 2, AFFILIATED WITH INTER-NATIONAL PRINTING PRESSMEN& ASSISTANTS'UNION (A. F. OF L.)Case No.R-1852.-DecidedJune 10, 1940Rotogravure Printing Industry-Investigation of Representatives:controversyconcerning representation of employees:refusal by employer to recognize unionuntil definite proof of majority-UnitAppropriate for Collective Bargaining:all persons employed as paper handlers,including foremen, but excluding othersupervisory employees,clerical employees,and extra help; stipulation as to-Representatives:proof of choice:employer conceded Union's claim of majority-Certification of Representatives:upon proof of majority representation.Mr. Charles F. McErlean,for the Board.Mr. Albert A. Port,for the Company.Mr. William J. Granata,for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 16, 1940, Chicago Paper Handlers' Union, Local No.2, affiliated with International Printing Pressmen & Assistants' Union,herein called the Union, filed with the Regional Director for the Thir-teenth Region (Chicago, Illinois), a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Neo-Gravure Co. of Chicago, Chicago, Illinois, herein calledthe Company, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On April 13, 1940,the Union filed an amended petition with the Regional Director.OnMay 11, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.24 N. L.R. B., No. 50.524 NEO-GRAVURE COMPANY525On May 14, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held on May 22,1940, at Chicago,Illinois, before Earl S. Bellman, the Trial Examiner duly designatedby the Board.The Board, the Company, and the Union were rep-resented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTS1.THE BUSINESS OF THE COMPANYNeo-Gravure Co. of Chicago is an Illinois corporation having itsoffices and plant in Chicago, Illinois, where it is engaged in the busi-ness of rotogravure printing.The Company uses approximately 78carloads of paper a month, approximately all of which is purchasedoutside the State of Illinois by the Company's customers.Approxi-mately 50 per cent of the Company's production is shipped by it topoints outside the State of Illinois.The Company employs approxi-mately 266 employees, 23 of whom are paper handlers.H. THE ORGANIZATION INVOLVEDChicago Paper Handlers' Union, Local No. 2, affiliated with Inter-national Printing Pressmen & Assistants' Union, is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership all persons employed by the Company as paper han-dlers including foremen, but excluding other supervisory employees,clerical employees, and extra help.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the filing of the petition herein, the Union requested theCompany to bargain with it as the representative of a majority ofthe Company's employees in the unit which the Union claims to beappropriate.The Company and the Union could not agree upon amethod of resolving the Union's claim to a majority.We find that a question has arisen concerning the representationof employees of the Company. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company agreed at the hearing, by stipulation,that all persons employed as paper handlers at the Chicago plant ofthe Company, including foremen, but excluding other supervisory em-ployees, clerical employees, and extra help, constitute an appropriatebargaining unit.We see no reason for departing from such unit.We find that all persons employed as paper handlers at the Chi-cago plant of the Company, including foremen, but excluding othersupervisory employees, clerical employees, and extra help, constitutea unit appropriate for the purpose of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Union claimed to represent a majority ofthe employees in the appropriate unit and submitted for inspection12 membership cards in support of its claim.Counsel for the Com-pany inspected the cards, satisfied himself as to their authenticity,expressly conceded on behalf of the Company that the Union repre-sented a majority of the employees in the appropriate unit, and statedthat the Company did not desire an election prior to certification ofthe Union by the Board.We find that the Union has been designated and selected by a ma-jority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all employees in such unit for the purposesof collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Neo-Gravure Co. of Chicago, Chicago, Illi- NEO-GRAVURE COMPANY527nois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All persons employed as paper handlers at the Chicago plant ofthe Company, including foremen, but excluding other supervisoryemployees, clerical employees, and extra help, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.Chicago Paper Handlers' Union, Local No. 2, affiliated withInternational Printing Pressmen and Assistants' Union, is the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Chicago Paper Handlers' Union, LocalNo. 2, affiliated with International Printing Pressmen & Assistants'Union and the American Federation of Labor, has been designatedand selected by a majority of all persons employed as paper handlersat the Chicago plant of Neo-Gravure Co. of Chicago, Chicago, Illinois,including foremen, but excluding other supervisory employees, clericalemployees, and extra help, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,Chicago Paper Handlers' Union, Local No. 2, affiliated with Interna-tional Printing Pressmen. & Assistants' Union and American Federa-tion of Labor, is, the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.